DOWDELL, J.
— The ruling of the court below was free from error in sustaining plaintiff’s objections to the questions put by the defendant to the witness Bert. Ad-dington, who was sworn and examined on behalf of the defendant, as to whether the plaintiff and defendant “disputed” or “agreed” in the conversation had between them, and which, this witness was called to testify about. The questions called for a conclusion or opinion of the witness. The bill of exceptions states that the court remarked at the time of its ruling on the objections, “that it would be proper for the witness to state all that he beard between the parties, and let the jury determine whether the parties disputed or agreed.” We think there can be no doubt of the correctness of this statement.
The property, for the conversion of which the suit was brought, was mortgaged by the plaintiff to the defendant, and as is disclosed by the record the defendant without the consent of the plaintiff took possession of the mortgaged nropertv several months before the law day of the mortgage and consequently before any default could have happened. After the law day of the mortgage had passed the plaintiff paid off and discharged the mortgage debt in part by work and labor done for the defendant under an agreement with him, and in part with'cash. This reinvested the plaintiff, mortgagor, with the title to the property, and with the right to immediate possession.—Frank v. Pickens, 69 Ala. 369.
The bill of exceptions states that while the defendant took possession of the property and before the mortgage debt liad matured, he traded off the horse mule, one of the cows, a yearling, and a calf. The bill of exceptions further recited that there was evidence tending to show, that the defendant regained the possession of the horse mule, which he had traded off, and that after the payment of the mortgage debt by the plaintiff, and before this suit was instituted, the defendant offered to return the horse mule, and also the mare mule, to the plaintiff, *648but that the plaintiff refused to accept tbe same, (¿noting from the bill of exceptions, “The evidence tended to show that on account of the mule’s condition (the horse mule) when returned it was worth $20 less than when the defendant took it.” Tlie evidence also tended to show, that the mare mule in controversy, when the offer of return was made, was in bad condition; that it was worthless. The bill of exceptions also recites, that “there was some conflict in the evidence as to whether the mules were in as good or worse condition when offered back to plaintiff, and when defendant took possession of the same.” The bill of exceptions also recites, “The evidence further tended to show that several times before this suit was commenced and after the mortgage was paid off the plaintiff demanded of the defendant the property in question, and sued for, and the defendant failed to give it io him.” The bill of exceptions further recites, “The evidence without conflict tended to show that the mortgage had never been foreclosed as to any of the property mentioned in the complaint, except the Avagou, and it was sold under poAver of sale in the mortgage and plaintiff had credit for what it brought at the sale, in his settlement with the defendant.” “Upon request in Avriting the court gave the af-flrmatfve charge1 in defendant's behalf as to the wagon.” The bill of exceptions in slating the facts and the tendencies of the? proof has some apparent inconsistencies. The mortgage is not set out in the record, nor any statement that the mortgage contract authorized the mortgagee to take possession of the property before default made. The, plaintiff Avas a farmer engaged in farming upon rented lands in Blount county, and the debt for which the mortgage was gh*en to secure was for advances and supplies to enable him to make a crop, and the property mortgaged Avas such a» was necessary to the sustenance and aid of the mortgagor in making a crop. Under these facts, and in the absence of any evidence to the contrary, and in support of the ruling of the court beloAV, the presumption will be here indulged, that the possession of the property under the contract between the mortgagor and mortgagee Avas to remain in the mortgagor until default made in payment of the *649mortgage debt. No default bad occurred at the time the property was taken in possession by the defendant, nor does the evidence in the case show that any reason or ground existed at that time rendering possession of the property by the mortgagee -necessary to preserve his security. It follows, therefore, that the original seizure of the property by the defendant mortgagee, without the consent of the mortgagor, and without authority under the mortgage, was an unlawful assumption of dominion over the same and in defiance and exclusion of plaintiff’s right and was therefore wrongful, and gave the plaintiff an immediate right, of action in trover.—Thweat v. Stamps, 67 Ala. 96; Henderson v. Foy, 96 Ala. 205; Boling v. Kirby, 90 Ala. 222.
After the payment of the mortgage debt by the plaintiff, he was not bound to receive back pi’operty which had been Avrongfully taken from him, and which had depreciated in value by use' of the tort-feasor, and was not, at the time of the offer to return, in as good condition as when wrongfully seized. The general rule is that the owner cannot, he compelled to accept property offered to be returned; and no’tender or offer to restore it will defeat the right of action or mitigate the damages; this, of course, where the taking was tortious; a fortiori, where the properly taken has deteriorated in condition or depreciated in value, will an offer to return not be sufficient.—Stickney v. Allen, 10 Gray (Mass.) 352; Carpenter v. Dressor, 72 Me. 377; Norman v. Rogers, 29 Ark. 365; Bringard v. Stellwagen, 41 Mich. 54; Am. & Eng. Ency. Law, Vol. 26, p. 851.
The propositions of law involved in written charges from one to six inclusive, ret]nested by the defendant, are not in harmony with the principles laid down above and were properly refused by the court.
The bill of exceptions states that there was no dispute as to an agreement, between the parties, but that each party had his version of the1 same. The version as given by each showed, that I he return of the property seized by the defendant and the aceptarme of the same by the plaintiff was conditional upon its being in a condition satisfactory to the plaintiff. Such an agreement did not amount to a waiver of the tort committed by the defend-*650nut, unless the property had been accepted by the plaintiff in pursuance of such agreement. There was no evidence that plaintiff acquiesced in and consented to the wrong committed by the defendant in the seizure of plaintiff’s property, and charge 7 -which hypothesized this fact was thereby rendered abstract, and for that reason was properly refused.
The evidence also shows without conflict, that one of the mules covered by the McEntyre mortgage was swapped or exchanged by the mortgagor for other property before1 McEntyre & Co. transferred and assigned their said mortgage1 to the defendant. McEntyre & Co. not having availed themselves of their right as mortgagee's under their said mortgage, of seizure on account e>f the actiem e>f the mortgagor in swapping or exchanging a part of the property mentioned in the mortgage, an el subseepiemtlv transferring and assigning the mortgage to defendant, this wemlel amount to a relinquishment of their right of seizure of the balance of the property container! in the mortgage before default made, and cemsequemtly conferred ne> such power or right of seizure before eh'fault on the defendant, who took the transfer and assignment after the transaction of swapping or exchanging was done by the mortgagor. Charge 8 states a contrary proposition and was therefore bad and properly refused.
There being no error in the record the judgment of the court is affirmed.